                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                                                    2   3005 W. Horizon Ridge Pkwy., #241
                                                                                                                        Henderson, Nevada 89052
                                                                                                                    3   aml@lagomarsinolaw.com
                                                                                                                        Attorney for Plaintiffs Sean Kennedy, Andrew Snider, Christopher Ward,
                                                                                                                    4   Randall Weston and Ronald Williamson
                                                                                                                    5
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                    6
                                                                                                                                                              DISTRICT OF NEVADA
                                                                                                                    7
                                                                                                                        SEAN KENNEDY, an individual; ANDREW CASE NO.: 2:17-cv-00880-JCM-VCF
                                                                                                                    8   SNIDER, an individual, CHRISTOPHER
                                                                                                                        WARD, an individual; RANDALL WESTON, an
                                                                                                                    9                                              STIPULATION AND ORDER TO
                                                                                                                        individual; and RONALD WILLIAMSON, an
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   individual;                                 EXTEND PRETRIAL ORDER
                                                                                                                                                                DEADLINE AND RELATED DEADLINES
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11                     Plaintiffs,
                                                                                                                                                                         (Second Request)
                                                                                                                   12                        vs.
LAGOMARSINO LAW




                                                                                                                   13
                                                                                                                        LAS VEGAS SANDS CORP., a Domestic
                                                                                                                   14   Corporation; SANDS AVIATION, LLC, a
                                                                                                                        Domestic Limited-Liability Company;
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                                           Defendants.
                                                                                                                   16
                                                                                                                               Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                                                                                                                   17
                                                                                                                        record, hereby stipulate and request that this Court extend the current deadline to file the Joint
                                                                                                                   18
                                                                                                                        Pretrial Order in the above-captioned case by thirty (30) days, up to including January 17, 2020.
                                                                                                                   19
                                                                                                                        This Stipulation is the second request to extend the joint pretrial order deadline in this case.
                                                                                                                   20
                                                                                                                               The reason for the extension is as follows: (1) the parties have to sort through and analyze
                                                                                                                   21
                                                                                                                        over thirty thousand (30,000) pages of documents to identify exhibits; (2) Plaintiff’s counsel is
                                                                                                                                                                                       28




                                                                                                                   22
                                                                                                                        involved in heavy briefing on a separate matter Farmer v. LVMPD, et al., Case No.: 2:18-cv-
                                                                                                                   23
                                                                                                                        00860-GMN-VCF that will require him to draft four (4) to six (6) briefs in the next fifteen (15)
                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                        days; (3) Plaintiff’s counsel will have to respond to multiple dispositive motions filed in the same
                                                                                                                   25
                                                                                                                        case after December 16, 2019; and (4) Plaintiff’s counsel’s office is short-staffed this week for the
                                                                                                                   26
                                                                                                                        Thanksgiving Holiday (and exhibit exchanges are to take place after the holiday (12/3).
                                                                                                                   27
                                                                                                                               In support of this Stipulation, the parties have agreed on the following internal deadlines
                                                                                                                   28


                                                                                                                                                                     Page 1 of 2
                                                                                                                    1   related to the joint pretrial order:
                                                                                                                    2             WHEREAS the parties have agreed on the following deadlines:
                                                                                                                    3             1) The parties are to exchange proposed exhibits on January 6, 2020.
                                                                                                                    4             2) The parties are to serve objections to proposed exhibits on January 13, 2020.
                                                                                                                    5             3) The parties will exchange language to be incorporated into the pretrial order on January
                                                                                                                    6   15, 2020.
                                                                                                                    7             4) The parties will conduct a telephone conference on January 16, 2020 to discuss final
                                                                                                                    8   language to be incorporated into the pretrial order and any remaining issues. Should the parties not
                                                                                                                    9   agree on the final language in the pretrial order, the parties have agreed to file individual pretrial
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   orders.
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11             5) The parties agree to identify potential deposition transcript designations of unavailable
                                                                                                                   12   witnesses, parties and 30(b)(6) witnesses sixty (60) days before trial.
LAGOMARSINO LAW




                                                                                                                   13             6) The parties will file the Pre-Trial Order by January 17, 2020.
                                                                                                                   14             This extension is made in good faith and is not intended for purposes of delay.
                                                                                        Telephone (702) 383-2864




                                                                                                                   15             IT IS SO STIPULATED AND AGREED.
                                                                                                                   16
                                                                                                                        DATED this 25th day of November, 2019.                 DATED this 25th day of November, 2019.
                                                                                                                   17
                                                                                                                        LAGOMARSINO LAW                                        DLA PIPER LLP (US)
                                                                                                                   18
                                                                                                                        _/s/ Andre Lagomarsino___________________              ___/s/ Mary Dollarhide__________________
                                                                                                                   19
                                                                                                                        Andre M. Lagomarsino, Esq. (#6711)                     Mary Dollarhide, Esq. (admitted pro hac vice)
                                                                                                                   20   3005 West Horizon Ridge Parkway, Suite 241             Chelsea Mutual, Esq. (admitted pro hac vice)
                                                                                                                        Henderson, Nevada 89052                                4365 Executive Drive, Suite 1100
                                                                                                                   21   Attorney for Plaintiffs Sean Kennedy,                  San Diego, California 92121
                                                                                                                        Andrew Snider, Christopher Ward,                       Attorneys for Defendants
                                                                                                                                                                                        28




                                                                                                                   22   Randall Weston and Ronald Williamson
                                                                                                                   23

                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                                  IT IS SO ORDERED.
                                                                                                                   25

                                                                                                                   26                                                   _________________________________________
                                                                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                                   27                                                       11-26-2019
                                                                                                                                                                        _________________________________________
                                                                                                                   28                                                   DATED

                                                                                                                                                                      Page 2 of 2
